
	
		I
		112th CONGRESS
		2d Session
		H. R. 3872
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2012
			Mr. Daniel E. Lungren of
			 California introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide a prize to the first manufacturer of
		  highly-efficient mid-sized automobiles powered by gasoline.
	
	
		1.Short titleThis Act may be cited as the
			 Excellence in Energy Efficiency Act of
			 2012 or the E Prize Act of
			 2012.
		2.Prize to first
			 manufacturer of highly-efficient mid-sized automobiles powered by
			 gasolineThe Secretary of
			 Energy shall establish a program to award a prize in the amount of
			 $1,000,000,000 to the first automobile manufacturer incorporated in the United
			 States to manufacture and sell in the United States 60,000 mid-sized sedan
			 automobiles which operate on gasoline and can travel 100 miles per
			 gallon.
		
